Citation Nr: 1130513	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as lumbar degenerative disc disease (DDD) and back problems.  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach problems.  

3.  Entitlement to service connection for a pulmonary disorder, claimed as asbestosis and asbestos exposure residuals.  

4.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange. 

5.  Entitlement to an initial compensable disability evaluation for hemorrhoids.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968 in the Navy.  He has also reported additional duty with the Army Reserves and the Tennessee Army National Guard (TNARNG).  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Nashville, Tennessee, Regional Office (RO).  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in the April 2008 rating decision currently on appeal.  The Veteran filed a notice of disagreement (NOD) in connection with this claim, and in December 2010, the RO granted service connection for bilateral hearing loss and assigned a non-compensable evaluation, effective September 17, 2007.  To date, the Veteran has not expressed disagreement with the disability rating or effective date assigned.  Therefore, this issue is not before the Board for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

Preliminarily, the Veteran reported serving in both the Tennessee Army National Guard (TNARNG) and the Army Reserves following discharge from his period of Naval service.  A May 1997 VA treatment record stated that the Veteran needed a chest x-ray "for National Guard exam."  In November 2007, the Veteran submitted a copy of a November 1990 physical examination for enlistment reflecting that his grade was "E-4" and he was found to be qualified for enlistment.  The specific service entity involved was not indicated.  The report of a January 2010 VA Compensation and Pension (C&P) examination conveyed that the Veteran served in the Navy for three years (i.e., October 1965 to October 1968), in the TNARNG for seven years (i.e., from 1991 to 1998 with no periods of activation), and in the Army Reserves for six months (i.e., during 1978 or 1979).  

The record does not reflect that any action has been taken to verify the Veteran's dates of active duty, active duty training (ADT), and inactive duty training (IDT) with the TNARNG or the Army Reserves.  Further, service treatment records (STRs) and service personnel records (SPRs) associated with such periods have not been associated with the record.  On remand, therefore, the VA should obtain all relevant service documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran asserts that service connection is warranted for a chronic back disorder as he was treated for low back trauma during active service.  A February 1966 service treatment record states that the Veteran complained of a burning sensation in the left side of his back.  He reported that he had initially injured his back in a March 1965 pre-service motor vehicle accident.  An impression of "a pulled lat dors" was advanced.  VA clinical documentation dated in October 2010 and November 2010 states that the Veteran complained of radiating low back pain.  

In the August 2011 informal hearing presentation (IHP), the accredited representative requested that the Veteran's claim for service connection for a chronic back disorder be remanded to the RO so that the Veteran could be afforded a VA C&P examination.  To date, the Veteran has not been afforded a C&P spine examination to ascertain the nature and relationship, if any, of the Veteran's claimed chronic spine disorder to service.  

The Veteran also contends that service connection for a chronic gastrointestinal disorder is warranted as an unidentified treating VA physician told him that his "stomach problem most likely developed from a bacteria that I picked up in some foreign country while serving in the Navy."  Clinical documentation of the cited VA treatment has not been incorporated into the claims file.  The VA medical documentation of record conveyed that the Veteran was treated for several gastrointestinal disabilities, including peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), gastritis, esophagitis, and an esophageal motility disorder.  To date, the Veteran has not been afforded a C&P gastrointestinal examination to ascertain the nature and relationship, if any, of the Veteran's chronic gastrointestinal disabilities to active service.  

The Veteran also asserts that service connection for type II diabetes mellitus and asbestos exposure residuals is warranted secondary to his exposure to Agent Orange and/or asbestos while serving as a plane chief aboard the U.S.S. Franklin D. Roosevelt, an aircraft carrier off of the coast of Vietnam.  While aboard the aircraft carrier, he was "in close proximity of North Vietnam for about 8 months in which time I feel I could have been exposed to Agent Orange [while] I worked the flight deck."  See October 2008 substantive appeal.  In support of his claim for service connection for chronic asbestos exposure residuals, the Veteran submitted a copy of a photograph showing what appeared to be asbestos wrapped pipes directly over his bunk aboard the U.S.S. Franklin D. Roosevelt.  The RO has conceded that the Veteran "minimal and probable" exposure to asbestos in service.  See October 2008 statement of the case (SOC).  To date, the Veteran has not been afforded VA examinations to ascertain the nature and relationship, if any, of the Veteran's currently diagnosed type II diabetes mellitus and claimed chronic asbestos exposure residuals to active service.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the above evidence, the Board finds that VA spinal, gastrointestinal, diabetes mellitus, and pulmonary evaluations would be helpful in resolving the issues raised by the instant appeal.  

The Veteran also advances that his service-connected hemorrhoids are productive of significant disability necessitating regular treatment and warranting assignment of a compensable evaluation.  The Veteran was last afforded a VA C&P rectal examination in February 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In light of the arguments advanced on appeal, the Board finds that a new VA examination is needed to assess the current nature and severity of his service-connected hemorrhoids.  

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  Of interest, the Veteran indicated that he first started receiving VA treatment in the mid-1970s.  See October 2008 substantive appeal.  However, the earliest VA treatment records in the claims file date from September 1999.  It appears that the RO requested earlier records from "the archives," but it is unclear the results of this search.  On remand, therefore, another attempt should be made to obtain all VA medical records pertaining to the Veteran that are dated from discharge from service to September 23, 1999, and from November 20, 2010 to the present.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment since discharge from service for his disabilities, including the service-connected hemorrhoids, which are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his claimed disabilities since discharge from service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Contact the appropriate service department and/or Federal agency to verify the Veteran dates of active duty, active duty training (ADT), and inactive duty training (IDT) in the Army Reserves.  In addition, obtain complete copies of the Veteran's service treatment records (STRs) and service personnel records (SPRs) from this period.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Defense Finance and Accounting Service (DFAS), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  Please note: the Veteran identified a six-month period of service in 1978 or 1979.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact the appropriate agency, which may include the Tennessee Adjutant General and the Defense Finance and Accounting Services (DFAS) for verification of all periods of the Veteran's service in the National Guard.  In particular, the inclusive dates of active duty, active duty training (ADT) and inactive duty training (IDT) should be verified.  Additionally, obtain a complete copy of the Veteran's service treatment records (STRs) and service personnel records (SPRs).  Please note: the Veteran identified a seven-year period of service from 1991 to 1998.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Associate with the claims file all relevant VA medical treatment records pertaining to the Veteran that are dated from discharge from service to September 23, 1999, and from November 20, 2010, to the present.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010) and such finding should be included in the claims file.

5.  After all of the above development has been completed, schedule the Veteran for a VA spine examination in order to address the nature and etiology of his claimed chronic spine disorder, and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that any identified chronic spine disorder is related to the Veteran's period of active service (including the February 1966 in-service back injury), active duty training, and/or inactive duty training.  The examiner is asked to specifically clarify when any identified chronic spine disorder was first manifested (i.e., prior to service, in service, or after discharge from service).  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the February 1966 STR which reflected a history of a pre-service motor vehicle accident and associated back trauma.  If the examiner determines that the identified chronic spine disorder clearly and unmistakably (i.e., undebatably) existed prior to service, the examiner is asked to express an opinion as to whether there was a permanent increase in the severity of the underlying pathology associated with such disability which occurred during service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is clearly and unmistakably (i.e., undebatably) due to the natural progress of the disease.  If the examiner determines that the chronic spine disorder did not increase in severity during service, the examiner should indicate as such.  Please note: for VA purposes, temporary or intermittent flare-ups during service are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  The examiner must provide a complete rationale for any stated opinion.

6.  Schedule the Veteran for a VA gastrointestinal examination to address the nature and etiology of his gastrointestinal disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that any identified chronic gastrointestinal disorder, including but not limited to, peptic ulcer disease, gastroesophageal reflux disease, gastritis, esophagitis, and/or an esophageal motility disorder, is related to his period of active service.  Please note: the examiner is asked to provide an opinion with respect to any and all identified gastrointestinal disabilities.  A complete rationale is required for any stated opinion.  

7.  Schedule the Veteran for a VA diabetes mellitus examination to address the nature and etiology of his type II diabetes mellitus and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed type II diabetes mellitus is related to his period of active service and/or active duty training.  A complete rationale is required for any stated opinion.  

8.  Schedule the Veteran for a VA pulmonary examination to address the nature and etiology of his claimed chronic asbestos exposure residuals and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to indicate whether the Veteran has asbestosis, an asbestos-related pulmonary disease, and/or a non-asbestos-related pulmonary disease and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service, to include the conceded "minimal and probable" exposure to asbestos while aboard Naval vessels.  Please note: the examiner is asked to provide an opinion with respect to each identified pulmonary disability.  A complete rationale is required for any stated opinion.  

9.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hemorrhoids.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  In reaching this conclusion, the examiner is asked to comment on the significance, if any, of the May 2000 VA discharge summary which found the Veteran to have internal and external hemorrhoids with anemia secondary to blood loss.  The examiner must provide a complete rationale for any stated opinion.  

10.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that there is complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.  

11.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

